Case 2:18-cr-20495-DML-MKM ECF No. 91 filed 06/10/20                 PageID.281      Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                   Case Number 18-20495
v.                                                          Honorable David M. Lawson

IBRAHEEM IZZY MUSAIBLI,

               Defendant.
                                               /

                    ORDER GRANTING DEFENDANT’S UNOPPOSED
                         MOTION TO ADJOURN HEARING

       This matter is before the Court on the defendant’s motion to adjourn the hearing on his

pending motions presently scheduled for June 22, 2020 so that his secondary counsel who was

appointed to review the case file and advise the defendant about his pro se motion for appointment

of new primary counsel may have adequate time to review the discovery materials and discuss the

issues with the defendant. The Court has reviewed the motion, which the government does not

oppose, and finds that it should be granted.

       Accordingly, it is ORDERED that the defendant’s unopposed motion to adjourn (ECF No.

90) is GRANTED, and the hearing on the defendant’s motion for a competency hearing and for

appointment of new counsel is ADJOURNED to July 16, 2020 at 11:00 a.m.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

Dated: June 10, 2020
